10/05/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0267


                                          DA 21-0267
                                                                          FILED
 JUSTIN CHARLES HERNANDEZ,                                                 OCT 0 5 2021
                                                                        Bowen Greenw000
                                                                      Clerk of Supreme Court
              Petitioner and Appellant,                                  State nf Montane



       v.                                                             ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       On July 27, 2021, this Court returned Appellant's opening brief for failure to comply
with M. R. App. P. 10(2), 11(6)(b), and 12(1) and ordered Appellant to correct the brief
and file it no later than 30 days from the date of the Order. Appellant did not thereafter file
an opening brief and on September 2, 2021, this Court ordered that Appellant file the
opening brief no later than September 21, 2021. Nothing further has been filed.
       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide a copy of this Order to Appellant Justin Charles
Hernandez and to all counsel of record.



       DATED this .5— day of October, 2021.




                                                                 Chief Justice